Title: From George Washington to Henry Laurens, 30 April 1778
From: Washington, George
To: Laurens, Henry



Dear Sir,
Valley-forge April 30th 1778

I thank you much for your obliging favor of the 27th.
I think with you, that a most important crisis is now at hand; & that there cannot be too much wisdom in all our Councils for conducting our affairs to a safe and happy issue. There should in my opinion be a full representation of the States in Congress, which I have often regretted

has not been the case for a long time past. I also concur with you in sentiment, that Gentlemen any where, whose abilities might be of essential service in case of treaty with the British Commissioners, ought to be called forth for the purpose. It will be a work of infinite importance & the result may lead to happiness or to misery. to freedom, or to slavery.
The enemy are determined to try us by force, & by fraud; and while they are exerting their utmost powers in the first instance, I do not doubt but they will employ men in the second, versed in the arts of dissimulation—of temporising, negotiating, genius’s.
It appears to me, that nothing short of Independance can possibly do—The injuries we have received from Britain can never be forgotten and a peace upon other terms would be the sourse of perpetual feuds and animosities. Besides, should Britain from her love of tyranny, and lawless domination attempt again to bend our necks to the yoke of slavery, and there is no doubt but she would, for her pride and ambition are unconquerable, no Nation would credit our professions, nor grant us aid at any rate. their favors would be obtained upon the most disadvantageous, & dishonorable terms.
I sincerely wish the provision for Officers so long the subject of discussion, was established. It is certainly equitable, & in my opinion essential. Day after day, and hour after hour produces resignations; if they were confined to bad officers ⟨o⟩r to those of little or no character, they would be of little or no consequence. But it is painful to see men who are of a different cast—who have rendered great Services to their Country, & who are still, and may be most materially wanted, leaving the Army on acct of the distresses of their family, and to repair their circumstances which have been much injured by their zeal in the part they have taken in the defence of common Rights; the provision if adopted, would not produce present relief—nor a present expence—yet it would be a compensation in future for their misfortunes and their toils. and be some support to their injured constitutions. I will be done, after observing if the measure is to be submitted to the Legislatures of the several States for their concurrance, that the delay, supposing it should be assented to, will, I fear, be attended with effects that will be only regretted when too late—But the chance in such case will be rather against the adoption; for there are but few of the Legislatures who are impressed, or who can without difficulty be fully informed of the real state of things; and while this matter is held in suspence everything is at a stand, and the most fa⟨tal⟩ consequences may result from ⟨it⟩ I do not to this hour kno⟨w whether⟩ (putting half pay out of ⟨the questi⟩on) the old or new establi⟨shments of⟩ the Regiments is to take place—how to dispose of the Officers in consequence. whether the instituting of the several other Corps, as agreed to by the Comee, & referred

by them to Congress, is adopted or not—in a word, I have no ground to form ⟨a⟩ single arrangement upon; nor do I know whether the augmentation of the Cavalry is to take place, or was rejected, in order that I may govern myself thereby; equally unable am I to answer the incessant applications of the Officers of the Pensylvania, & additional Battalions, who knowing the intended reduction of some of those Corps, are held in suspence, unable what part to act—In short, our present situation (now the first of May) is beyond description irksome and dangerous—But, I will trouble you no further than to assure you that, I am Dr Sir with great regard Yr Obedt & Obligd Hbe Se⟨rvt⟩

Go: Washington

